Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,819,848 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
 
Response to Arguments
Applicant’s arguments, see page 7, filed 12/16/2021, with respect to Double Patenting Rejection of claim 1 has been fully considered and is persuasive.  The Double Patenting Rejection has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/16/2021, with respect to rejection under 35 USC § 112 has been fully considered and is persuasive.  The rejection under 35 USC § 112 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 12/16/2021, with respect to rejection under 35 USC § 103 of claim 1 has been fully considered and is persuasive.  The rejection under 35 USC § 103 has been withdrawn. 
 
Allowable Subject Matter
Amended claim 1 and newly claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1 and newly claims 2-21 are allowable over prior art of record (in particular, Qiu et al. (US 2008/0144605); Dickinson et al. (US 20070190968)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:

Regarding claims 1, 8, and 15, “based on a response to the second message that indicates an error, sending, to the second computing device, a third message comprising a second routing identifier and a user device identifier, wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device” in combination with other limitations recited in claims 1, 8, and 15.
Note that new closet prior art Velazquez et al. (US 2008/0125077) discloses methods and apparatus to enable 911 services to an internet protocol ("IP") communication device are disclosed; method for receiving a media access control address associated with the IP communication device and a first internet protocol address associated with a gateway through which the IP communication device is obtaining network access; and a second internet protocol address associated with the media access control address is then retrieved; and wherein the first internet protocol address with the second internet protocol address are then compared; when the first internet protocol address does not match the second internet protocol address, the media access control address is associated with the first internet protocol address in a database to designate a geographic location of the device.
italic limitations as claimed.
Thus, Qiu et al., Dickinson et al., and Velazquez et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
Amended claim 1 and newly claims 2-21 are allowable over the obvious type double patenting rejection over the US Patent No. 10,819,848 since the terminal disclaimer has been submitted and accepted.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469